Citation Nr: 1420563	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder. 

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran, who is the appellant, served in the North Carolina Army National Guard from April 1986 to July 2003 with verified periods of active duty for training (ACDUTRA) to include from September 17, 1986 to December 17, 1986, from September 7, 1988 to September 28, 1988, from May 16, 1998 to May 30, 1998, and from May 12, 2001, to May 26, 2001. 

This matter is before the Board of Veterans' Appeal (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file. 

In February 2008, in September 2009, and in December 2011, the Board remanded the claim for further development.

The other claims currently on appeal, namely, service connection for disabilities of the neck, right shoulder, and back are the subject of a separate Board decision, which must be signed by a panel of three Veterans Law Judges as testimony was taken concerning the claims by two Veterans Law Judges who had presided over two separate hearings.  









FINDINGS OF FACT

1.  Posttraumatic stress disorder has not been diagnosed.

2.  A psychiatric disorder other than posttraumatic stress disorder, namely, depressive disorder or mood disorder, did not have onset during a period of qualifying active duty for training (ACDUTRA) and was not made worse during a period of qualifying ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(c), 3.303, 4.125(a) (2013). 

2.  The criteria for service connection for a psychiatric disorder other than posttraumatic stress disorder, namely, depressive disorder or mood disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(c), 3.303, 4.125(a) (2013). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in February 2006.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.   

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

On the claim of service connection for posttrauamatic stress disorder, in the absence of a current diagnosis, a VA examination under the duty to assist is not warranted.  

On the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, the Veteran was afforded a VA examination in June 2010 and examination is adequate to decide the claims. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection and Status as a Veteran

Service connection may be granted for disability resulting from disease or injury that was incurred or a preexisting injury or disease that was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131. 

"Active service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  [Italics added for emphasis and not in the statute or regulation].  38 U.S.C.A. § 101(22), (24); 38 C.F.R. §3.6(a). 




ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32; 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).

The Veteran served only in the National Guard, and he had periods of ACDUTRA from September 17, 1986, to December 17, 1986, from September 7, 1988, to September 28, 1988, from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001.  

The Veteran is service-connected for hypertension, left ear hearing loss, and tinnitus incurred during the periods of ACDUTRA under 38 C.F.R. § 3.6(c) from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, which qualifies as "active" service and confers "Veteran status" for the two periods of ACDUTRA.  38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).  Because the Veteran did not attain status as a "Veteran" for periods of ACDUTRA from September 17, 1986, to December 17, 1986, and from September 7, 1988, to September 28, 1988, the periods of ACDUTRA do not qualify as "active service"  under 38 C.F.R. § 3.6(c).  

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As status as a Veteran has been established for the two periods of ACDUTRA under 38 C.F.R. § 3.6(c), certain statutory presumptions need to be addressed.  

The presumptions of soundness and of aggravation attach to periods of ACDUTRA, where "Veteran" status is attained during ACDUTRA as here.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 





As for the presumption of soundness, in the absence of evidence of an examination prior to entry to either periods of ACDUTRA from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, the presumption of soundness does not attach.  38 U.S.C.A. § 1111; Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010). 

The presumption of aggravation does not apply, because s there is no evidence of a psychiatric disorder before any period of ACDUTRA.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Evidence 

The service treatment records contain no psychiatric complaint or diagnosis.

In May 2009, the Veteran testified that he received VA treatment for depression and anxiety.  He stated that his psychiatric problems were due to the stress of basic training and later to active service.  He stated that he was retired from the National Guard due to medical unfitness.  He stated that the stress during basic training caused chronic depression and anxiety, but no doctor had linked his condition to his service.  He stated that he was first seen for his symptoms after July 2003 and after he left service.

VA records from May 2006 to September 2012 show a diagnosis of depressive disorder.  Screening for PTSD was consistently negative.

In June 2010 on VA examination, the Veteran stated that he had received psychiatric treatment for some years.  He denied any psychiatric history before service.  The diagnosis was mood disorder due to general medical condition.  The  VA examiner associated the general medical condition to injuries of the cervical spine and shoulder.  In an addendum in January 2012, the VA examiner expressed the opinion that the mood disorder due to general conditions was related to or was sustained during a period of active duty for training. 

Analysis

In the analysis the phrase "psychiatric disorder other than posttraumatic stress disorder," includes depressive disorder and mood disorder.







Service connection for posttraumatic stress disorder and for a psychiatric disorder other than posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

On the basis of the service treatment records, neither posttraumatic stress disorder nor a psychiatric disorder other than posttraumatic stress disorder was affirmatively shown during any period of ACDUTRA from September 17, 1986, to December 17, 1986, or from September 7, 1988, to September 28, 1988, or from May 16, 1998, to May 30, 1998, or from May 12, 2001, to May 26, 2001.  And service connection under 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. §§ 3.6 and 3.303(a) (affirmatively showing inception during service) is not established. 

The Veteran is competent to describe psychiatric symptoms, such as depression and  anxiety, and the Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder are not the type of conditions under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

As posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder are not capable of lay observation under 38 C.F.R. § 4.125 or by case law, posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder are not simple medical conditions. 






And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder. 

Where, as here, there is a question of the diagnosis of posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder, which is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder in service or since service, the Veteran's lay statements and testimony are not competent evidence, and the Veteran's lay statements and testimony are not admissible as evidence, that is, the Veteran's lay statements and testimony are not to be considered as competent evidence that posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder was present in service and the Veteran's lay evidence cannot be considered as evidence favorable to the claims.

On the claim of service connection for posttraumatic stress disorder, as for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no such evidence of a diagnosis of posttraumatic stress disorder at any time during the appeal.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current diagnosis of posttraumatic stress disorder, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 




As the preponderance of the evidence is against the claim of service connection for posttraumatic stress disorder, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b).

On the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, the record does show postservice diagnoses of depressive disorder and mood disorder. 

Depressive disorder and mood disorder are not chronic diseases listed in 38 C.F.R. § 3.309.  Moreover, the presumption of service incurrence for chronic diseases would not apply, because by definition under 38 U.S.C.A. § 1112 and § 1137 the presumption applies where there is "no" evidence that a condition began in service.  By contrast for a claim based on ACDUTRA under 38 U.S.C.A. § 101(24)(b), there must be some evidence that a condition was incurred in service.  The provisions are mutually exclusive as it is not possible for there to be "no" evidence and "some" evidence of service incurrence.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

As for Veteran's assertion that a psychiatric disorder other than posttraumatic stress disorder is related to service, which is an expression of a causal relationship, the lay statement is an inference based on facts, that is an opinion, rather than a statement of fact.  


As previously explained, a psychiatric disorder other than posttraumatic stress disorder is not capable of lay observation, that is, a simple medical condition under 38 C.F.R. § 4.125 or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current psychiatric disorders and service.  For these reasons, the Veteran's lay opinion is not competent evidence. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim and as the evidence is not admissible, the Board need not reach the credibility under 38 C.F.R. § 3.303(d).

As the Veteran's lay evidence is not competent evidence, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no medical evidence of a psychiatric disorder before 2003.  As for symptoms as reported by the Veteran that later supports a diagnosis, there is medical evidence favorable to the claim. 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).




The medical evidence in favor of the claim is the opinion of the VA examiner, who diagnosed mood disorder due to general medical condition.  The VA examiner expressed the opinion that the mood disorder was more likely than not related to the pain and limitations associated with neck and shoulder injuries and that the current mood disorder was related to or sustained during a period of active duty for training.  

In a separate decision to be issued simultaneously with this decision, the Board has concluded that the current neck disability, right shoulder disability, and back disability did not have onset during a period of active duty for training and were not made worse during the periods of ACDUTRA in May 1998 and in May 2001. 

As the factual predicate for the favorable medical opinion is the Veteran's medical condition, namely, neck and shoulder disabilities, as the medical conditions of neck, shoulder, and back are not adjudicated service-connected disabilities, as the onset of the mood disorder is not specific as to a period of active duty for training, and as the opinion does not account for the evidence that the Veteran's medical conditions preexisted the periods of active for training in May1998 and in May 2001 due to a vehicle accident, the medical opinion has no probative value on a material issue of fact.  

As the opinion is based on inaccurate facts and the medical analysis is applied to inaccurate facts, the opinion is not persuasive evidence in favor of the claim.  











As there is no other medical evidence that the Veteran became disabled due to the preexisting neck, shoulder, and back disabilities, during a period of ACDUTRA, establishing service connection for the disabilities, or that Veteran became disabled due to a psychiatric disorder during a period of ACDUTRA, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for a psychiatric disorder other than posttraumatic stress disorder, namely, depressive disorder or mood disorder, is denied.



____________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


